
	

113 HCON 114 IH: Urging Congress to debate and vote on a statutory authorization for any sustained United States combat role in Iraq or Syria.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 114
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Grijalva (for himself, Mr. Ellison, and Ms. Lee of California) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs
		
		CONCURRENT RESOLUTION
		Urging Congress to debate and vote on a statutory authorization for any sustained United States
			 combat role in Iraq or Syria.
	
	
		Whereas Congress has a constitutional duty, enshrined in article I, section 8, clause 11 of the
			 United States Constitution, to debate and examine the significant
			 consequences of another multi-year United States military intervention in
			 the Middle East;
		Whereas the War Powers Resolution provides that 60 days after the President informs Congress that
			 he has introduced Armed Forces into an overseas theater, the President shall terminate any use of United States Armed Forces unless Congress has authorized such use of the Armed Forces;
		Whereas the United States military has engaged in over 100 airstrikes in Iraq since August 8, 2014;
		Whereas currently there are over 1,000 United States military personnel deployed in Iraq;
		Whereas the United States military has flown surveillance sorties over Syria to collect information
			 on the Islamic State in Iraq and Syria (ISIS);
		Whereas the Obama administration has stated that the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 (Public Law 107–243) is obsolete and has
			 supported its repeal;
		Whereas the Authorization for Use of Military Force (Public Law 107–40) should not apply to ISIS
			 because ISIS has no operational connection to al Qaeda or the Taliban and
			 is not currently considered an associated force of al Qaeda;
		Whereas any new authorization for the use of military force should be narrowly tailored and
			 limited;
		Whereas ISIS is a violent extremist organization that has terrorized and committed unconscionable
			 atrocities against religious and ethnic minority communities in the course
			 of attempting to create a de-facto state within the borders of Iraq and
			 Syria;
		Whereas the threat posed by ISIS requires a robust response from a broad international coalition,
			 with regional partners playing prominent and leading roles;
		Whereas Congress should support a comprehensive strategy for defeating ISIS that cuts off access to
			 ISIS supplies and financial resources and isolates extremist elements by
			 addressing the legitimate political grievances and aspirations of local
			 religious and ethnic communities in Iraq and Syria;
		Whereas this issue should be immediately referred to and debated by the United Nations Security
			 Council;
		Whereas the House of Representatives passed House Concurrent Resolution 105 on July 25, 2014, by a
			 vote of 370–40; and
		Whereas House Concurrent Resolution 105 expressed the sense of Congress that the President shall
			 not deploy or maintain United States Armed Forces in a sustained combat
			 role in Iraq without statutory authorization: Now, therefore, be it
	
		That Congress—
			(1)should debate and vote on a statutory authorization for any sustained United States combat role in
			 Iraq or Syria;
			(2)does not support the deployment of ground combat troops in Iraq or Syria;
			(3)should ensure that any such statutory authorization is narrowly tailored and limited; and
			(4)should ensure that any statutory authorization includes robust reporting requirements.
			
